Case 1:20-cv-02992-AT Document6 Filed 05/06/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
SHERWOOD ROAD ASSOCIATES, LLC. DOC #:
DATE FILED: 5/6/2020
Plaintiff,
-against- 20 Civ. 2992 (AT)

ROBERT N. D’URSO and MICHAEL ORDER
HAWKSBY,

Defendants.

 

 

ANALISA TORRES, District Judge:

On April 13, 2020, Defendants removed this action to federal court. ECF No. 1. Defendants’
notice of removal represented that the case had been removed in connection with a bankruptcy
proceeding pending in the United States Bankruptcy Court for the Eastern District of New York, and
that Defendants’ intended to file a motion to transfer this action upon removal. Jd. § 1.

It is ORDERED that by May 20, 2020, Defendants shall file their motion to transfer. By
June 3, 2020, Plaintiff may file a response. Counsel for Defendants is directed to immediately
provide a copy of this order to counsel for Plaintiff.

SO ORDERED.

Dated: May 6, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
